Case 16-20432        Doc 41     Filed 10/15/18     Entered 10/15/18 09:21:27          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 20432
         Oscar Manuel Vazquez
         Belen Vazquez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/23/2016.

         2) The plan was confirmed on 08/10/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 07/25/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-20432           Doc 41         Filed 10/15/18    Entered 10/15/18 09:21:27                 Desc         Page 2
                                                        of 3



 Receipts:

          Total paid by or on behalf of the debtor                  $25,642.60
          Less amount refunded to debtor                             $1,884.93

 NET RECEIPTS:                                                                                         $23,757.67


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $1,014.74
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $5,014.74

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal       Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 Becket & Lee                          Unsecured      1,916.00       1,916.84         1,916.84           0.00        0.00
 CAP1/Bstby                            Unsecured           0.00           NA               NA            0.00        0.00
 Capital One Bank                      Unsecured         683.00        683.52           683.52           0.00        0.00
 Capital One Bank                      Unsecured         843.00        843.65           843.65           0.00        0.00
 Capital One Bank                      Unsecured         949.00        933.37           933.37           0.00        0.00
 Capital ONE BANK USA N                Unsecured         222.00           NA               NA            0.00        0.00
 CBNA                                  Unsecured      1,347.00            NA               NA            0.00        0.00
 Chase Card                            Unsecured      3,518.00            NA               NA            0.00        0.00
 Chase Card                            Unsecured      3,620.00            NA               NA            0.00        0.00
 CW Nexus Credit Card Holdings 1 LLC   Unsecured         512.00        500.38           500.38           0.00        0.00
 Department Stores National Bank       Unsecured      1,282.00       1,282.55         1,282.55           0.00        0.00
 Keynote Consulting                    Unsecured         116.00           NA               NA            0.00        0.00
 MABT/Contfin                          Unsecured         498.00           NA               NA            0.00        0.00
 Merrick Bank                          Unsecured      1,155.00       1,139.28         1,139.28           0.00        0.00
 Nissan Motor Acceptance Corporation   Secured       24,235.00     23,813.11        23,813.11      16,887.75    1,855.18
 Portfolio Recovery Associates         Unsecured     25,414.00     11,452.29        11,452.29            0.00        0.00
 Portfolio Recovery Associates         Unsecured      1,849.00       1,864.39         1,864.39           0.00        0.00
 Quantum3 Group                        Unsecured      3,492.00       3,463.83         3,463.83           0.00        0.00
 Resurgent Capital Services            Unsecured         957.00        957.46           957.46           0.00        0.00
 Resurgent Capital Services            Unsecured      1,089.00       1,089.62         1,089.62           0.00        0.00
 Syncb/OLD NAVY                        Unsecured      1,237.00            NA               NA            0.00        0.00
 Syncb/OLD NAVY                        Unsecured      1,420.00            NA               NA            0.00        0.00
 Syncb/Walmart                         Unsecured      1,545.00            NA               NA            0.00        0.00
 Webbank-Fingerhut                     Unsecured      3,721.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-20432        Doc 41      Filed 10/15/18     Entered 10/15/18 09:21:27             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $23,813.11         $16,887.75           $1,855.18
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $23,813.11         $16,887.75           $1,855.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,127.18               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,014.74
         Disbursements to Creditors                            $18,742.93

 TOTAL DISBURSEMENTS :                                                                     $23,757.67


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
